Attachment to Advisory Action
1.  Applicant’s amendment filed on March 29, 2021 has been considered. However, the amendment is not entered.

2. In the present amendment, instant claim 1 has been amended to include the limitations of:
1)   ii) a powder comprising a multistage aqueous latex polymer; and
2)    wherein said multistage aqueous latex polymer, after exposure to liquid water followed by drying at temperatures below 100 °C, shows maximum thermal transition temperature in an atmosphere of 0% relative humidity that differs by 20 °C or less from the maximum thermal transition temperature in an atmosphere of 75% relative humidity.

3. Thus, as was previously presented and as was rejected in the Final rejection on January 29, 2021, instant claim 1 referred to: 
a powder comprising a multistage aqueous latex comprising a combination of a soft polymer and a hard polymer. Since aqueous latex is produced by multistage emulsion polymerization, therefore, in the cited Final rejection the multistage aqueous latex was addressed as being a latex comprising two polymers and having core-shell structure.
 
4.  Further, with respect to the property limitations of “after exposure to liquid water followed by drying at temperatures below 100 °C, shows maximum thermal transition temperature in an atmosphere of 0% relative humidity that differs by 20 °C or less from the maximum thermal transition temperature in an atmosphere of 75% relative humidity”, and said limitations were previously presented and were rejected/addressed as being related to “multistage polymer” in the form of core/shell particles comprising a hard polymer and a soft polymer, and not to “multistage aqueous latex polymer”.

5. Thus, the present amendment presents new issues such as requiring Examiner to clarify the final rejection and/or the non-final rejection which was incorporated by reference in the final rejection etc., all of which could have been avoided had Applicant presented the amendment earlier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764